                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                         JONESBORO DIVISION

BRAD ROBERTSON                                                            PLAINTIFF

V.                         No. 3:19CV00312-DPM-JTR

MAPES, Warden, NEACCC                                                  DEFENDANT


                 INITIAL ORDER FOR PRO SE PRISONERS

       You and Nathan Zachary McMullan have filed a single civil rights complaint
that was severed into two separate lawsuits. This is the case number for your lawsuit.
You are proceeding pro se, which means, without a lawyer. Nevertheless, there are
rules and procedures that you must follow in order to proceed with your lawsuit.

       First: Follow All Court Rules. You must comply with the Federal Rules of
Civil Procedure as well as Local Rules for the Eastern District of Arkansas. In
particular, Local Rule 5.5(c)(2) provides that:

             It is the duty of any party not represented by counsel to promptly
      notify the Clerk and the other parties to the proceedings of any change
      in his or her address, to monitor the progress of the case, and to
      prosecute or defend the action diligently. A party appearing for
      himself/herself must sign his/her pleadings and state his/her address,
      zip code, and telephone number. If any communication from the Court
      to a pro se plaintiff is not responded to within thirty (30) days, the case
      may be dismissed without prejudice. Any party proceeding pro se must
      be expected to be familiar with and follow the Federal Rules of Civil
      Procedure.

      Second: The Three Strikes Rule. The Prison Litigation Reform Act, 28
U.S.C. § 1915(g), provides that:

            In no event shall a prisoner bring a civil action or appeal a
      judgment in a civil action or proceeding under this section if the
      prisoner has, on 3 or more prior occasions, while incarcerated or
      detained in any facility, brought an action or appeal in a court of the
      United States that was dismissed on the grounds that it is frivolous,
      malicious, or fails to state a claim upon which relief may be granted,
      unless the prisoner is under imminent danger of serious physical injury.

       Third: Service of Defendants. All Defendants must be served within 90 days
of the filing of the Complaint. This includes “John/Jane Doe” Defendants. It is your
responsibility to identify all Defendants, including “Doe” Defendants. The Court
will order service on all properly identified Defendants, but you are responsible for
providing valid service addresses for each of them. Any Defendant who is not served
within 90 days may be dismissed, without prejudice, from the lawsuit. See Fed. R.
Civ. P. 4(m); Lee v. Armontrout, 991 F.2d 487, 489 (8th Cir. 1993). Service is not
appropriate at this time.

       Fourth: No Right to Appointed Counsel. This is a civil case. Unlike
criminal cases, there is no right to have an appointed lawyer in a civil case. Phillips
v. Jasper County Jail, 437 F.3d 791, 794 (8th Cir. 2006). If your case proceeds to a
jury trial, however, a lawyer will be appointed to assist you.

      Fifth: Do Not File Discovery. Discovery requests (such as interrogatories
and requests for production of documents) and responses to discovery requests
cannot be filed with the Court. Instead, you must mail discovery requests and
responses directly to counsel for the Defendant. See Fed. R. Civ. P. 5(d). Do not mail
discovery requests to Defendants' counsel until after he or she has filed an Answer
or Motion to Dismiss.

        Sixth: Do Not Send Documents to the Court, Except in Two Situations.
You may send documents or other evidence to the Court only if: (1) it is attached to
a Motion for Summary Judgment, or a Response thereto; or (2) the Court orders you
to file documents or other evidence.

       Seventh: Filing Fee. Every civil case filed by a prisoner requires the plaintiff
to pay a filing fee. 28 U.S.C. § 1915. A $400 filing fee must be paid at the beginning
of the lawsuit unless the plaintiff cannot afford to pay the entire fee at once. If you
cannot afford to pay the filing fee in a lump sum, you may file a motion to proceed
in forma pauperis (“IFP motion”). If you are granted IFP status, the filing fee is
$350, which will be collected in installments from your prisoner account.
Importantly, the entire filing fee will be collected, even if your lawsuit is dismissed.

     You have not paid the $400 filing fee or filed an IFP motion for your case.
The Clerk will be directed to send you a prisoner IFP application, along with an
                                           2
institutional trust fund account statement. You will be given until December 6,
2019 to either: (1) pay the $400 filing fee for your case; or (2) file an IFP motion.
If you file an IFP motion, you must have an authorized jail official complete and
sign the trust fund account statement and certificate.

       Eighth: Signature. You did not sign the § 1983 Complaint. See Fed. R. Civ.
P. 11(a) (a pro se litigant must sign every pleading and motion and a court “must
strike an unsigned paper unless the omission is promptly corrected”). You will be
given until December 6, 2019 to correct this deficiency.

      Ninth: Screening. After the filing fee and signature issues are resolved, the
Court will screen your Complaint,1 determine whether service is appropriate, and, if
necessary, direct Defendant to respond.

       IT IS THEREFORE ORDERED THAT:

      1.     The Clerk is directed to send Plaintiff an IFP application, along with a
copy of this Order.

      2.    Plaintiff is ordered to: (a) complete and sign the IFP application;
(b) have an authorized jail/prison official complete and sign the trust fund
account statement and certificate; and (c) return all forms to the Clerk on or
before December 6, 2019.

      3.     The Clerk is directed to send Plaintiff a copy of the Complaint (Doc.
1). Plaintiff is ordered to sign and date the signature page (page 5) where
indicated and return the signed Complaint to the Clerk on or before December
6, 2019.

      4.     If Plaintiff does not fully and timely comply with the instructions in this
Order, his case will be dismissed without prejudice, pursuant to Local Rule 5.5(c)(2).




       1
         The Prison Litigation Reform Act requires federal courts to screen prisoner complaints
seeking relief against a governmental entity, officer, or employee. 28 U.S.C. § 1915A(a). The
Court must dismiss a complaint or a portion thereof if the prisoner has raised claims that: (a) are
legally frivolous or malicious; (b) fail to state a claim upon which relief may be granted; or (c)
seek monetary relief from a defendant who is immune from such relief. Id. § 1915A(b).
                                                3
DATED this 6th day of November, 2019.



                            ____________________________________
                             UNITED STATES MAGISTRATE JUDGE




                              4
